DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 3/31/2021.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/31/2021, 8/19/2021, and 11/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 recites “The bearing housing of claim 11”.  The examiner assumed this to be an inadvertent drafting error and for sake of examination considered claim 20 to recite “The two-wheel air cycle machine of claim 11 […]”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colson et al. in US Patent Application Publication 2019/0285119 (“Colson”).
Regarding claim 1, with reference to the annotated Fig. 3B below, Colson discloses a bearing housing for a two-wheel air cycle machine, the bearing housing comprising: 	a first housing portion centered around an axis with a first side and a second side positioned axially away from the first side; 	a second housing portion centered around the axis with a first side and a second side positioned axially away from the first side, and wherein the first side of the second housing portion is adjacent to the second side of the first housing portion; 	a third housing portion centered around the axis with a first side and a second side positioned axially away from the first side, wherein the first side of the third housing portion is adjacent to the second side of the second housing portion; and 	a journal bearing bore axially centered within the bearing housing and having a first diameter.

    PNG
    media_image1.png
    407
    561
    media_image1.png
    Greyscale

Regarding claim 2, Colson discloses the bearing housing of claim 1, wherein the first housing portion further comprises: 	an edge located on an axially outer surface between the first side and the second side of the first housing portion, wherein the edge comprises: 	an outer edge portion toward the first side of the first housing portion; 	an inner edge portion toward the second side of the first housing portion; and 	a groove between the outer edge portion and the inner edge portion (see the equivalent groove on the radially outer surface of the equivalent first housing portion of Fig. 3B of Colson, top right); 	a thrust bearing support surface recessed into the first side of the first housing portion; and 	a journal bearing support surface recessed into the thrust bearing support surface (see paragraph [0027] for description of the thrust and journal bearing support surfaces of the equivalent bearing housing of Colson).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson alone.
With respect to claims 3 and 8-10, each of these claims recite nothing beyond what is disclosed by Colson except relative dimensions.  It is noted with respect to claim 8 that an equivalent fillet and frustoconical shape are seen in Fig. 3B. It is noted with respect to claim 10 that Colson discloses equivalent tabs 80T with position pin holes 82 as seen in Fig. 3A. 
	In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04.	Instantly, recitation of the relative dimensions recited in claims 3 and 8-10 do not result in a device that performs any differently than Colson (a bearing housing) and Applicant has disclosed no particular reason for such relative dimensions that achieves anything beyond what is already accomplished by the prior art.  Thus, claims 3 and 8-10 are found obvious in view of Colson alone.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson as applied above in view of Beers et al. in US Patent Application Publication 2013/0078090 (“Beers”).
Regarding claim 4, Colson as applied above is silent to the bearing housing of claim 2, wherein the journal bearing bore comprises: a first end flush with the journal bearing support surface; a second end flush with the second end of the third housing portion; a first O-seal gland with a first side facing the first end of the journal bearing bore and a second side facing the second end of the journal bearing bore; and a second 0-seal gland with a first side facing the first end of the journal bearing bore and a second side facing the second end of the journal bearing bore.	Beers teaches an analogous bearing housing assembly, notably including a bore that accommodates a journal bearing, just like Colson (see Beers Fig. 3; journal bearing 34 is supported in a housing bore).  Specifically, with respect to such assemblies, Beers teaches that it is desirable to employ two O-rings at ends of the bore because the O-rings seal and limit movement of fluid and debris into the bearing (paragraph [0016]; see O-rings 54, 56 in Fig. 3).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Colson by incorporating O-rings like those taught by Colson on the inside of the bore holding the journal bearing because such O-rings limit movement of fluid and debris into the journal bearing bore.  Colson as modified to have O-rings like Beers meets all the limitations of claim 4.
With respect to claims 5-7, each of these claims recite nothing beyond what is disclosed by Colson as modified by Beers and applied above except relative dimensions.  
	In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04.	Instantly, recitation of the relative dimensions recited in claims 5-7 do not result in a device that performs any differently than Colson (a bearing housing) and Applicant has disclosed no particular reason for such relative dimensions that achieves anything beyond what is already accomplished by the prior art.  Thus, claims 5-7 are found obvious in view of Colson alone.


Allowable Subject Matter
Claims 11-19 allowed.  The following is a statement of reasons for the indication of allowable subject matter.  Claim 20 is objected to above but would be allowable if amended to correct a drafting deficiency.
Regarding claim 11, Colson, applied above and considered the closest art of record, discloses a 	a compressor assembly comprising: 		a compressor inlet housing; a compressor outlet housing connected to the compressor inlet housing; a compressor seal housing within the compressor outlet housing; 	a bearing housing within the compressor outlet housing and attached at a first side to the compressor seal housing and attached at a second side to the turbine housing, the bearing housing comprising: 		a first housing portion centered around an axis with a first side 72A and a second side  72B positioned axially away from the first side; 		a second housing portion centered around the axis with a first side 70A and a second side 70B positioned axially away from the first side, and wherein the first side of the second housing portion is adjacent to the second side of the first housing portion; 		a third housing portion centered around the axis with a first side and a second side positioned axially away from the first side, wherein the first side of the second housing portion is adjacent to the second side of the second housing portion; and 	a journal bearing bore axially centered within the bearing housing having a first diameter; and 	a compressor-end journal bearing 56 (Fig. 1) within the bearing housing; 	a tie rod 40,	thrust bearings 60, 62 centrally positioned between the turbine assembly and the compressor assembly supported by the turbine housing and the bearing housing.	Colson is silent to a two-wheel air cycle machine comprising a turbine assembly comprising: 		a turbine rotor; a turbine housing; and a turbine-end journal bearing within the turbine housing; a tie rod coaxial with the central axis and connecting the turbine rotor and the compressor rotor and supported by the turbine-end journal bearing and the compressor-end journal bearing.	Instead, the device of Colson is what may be called a single wheel air machine as it is a fan that lacks turbine driven power.  Colson is silent to the propulsive source of the fan and lacks the structural limitations required of the recitation of compressor and turbine bearing features and mounting features found in claim 11.  The other art of record lacks each and every limitation required of claim 11.  Claims 12-20 depend on claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US4738548 discloses an exhaust gas turbocharger with two wheels and many of the same components as those recited in claim 11, but not in the same configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745